SUPERIOR COURT
                                      OF THE
                               STATE OF DELAWARE


      MEGHAN A. ADAMS                                  LEONARD L. WILLIAMS JUSTICE CENTER
                 JUDGE                                   500 NORTH KING STREET, SUITE 10400
                                                              WILMINGTON, DELAWARE 19801
                                                                              (302) 255-0634




                                      July 30, 2021

    Christopher J. Day, Esq.                   Nancy Shane Rappaport, Esq.
    DAY LAW GROUP, LLC                         Brian A. Biggs, Esq.
    Executive Center                           DLA PIPER LLP
    501 Silverside Road                        1201 North Market Street
    Suite 148                                  Suite 2100
    Wilmington, DE 19809                       Wilmington, DE 19801


        RE:   Encore Preakness, Inc. v. Chestnut Health and Rehabilitation Group,
              Inc., et al.
              C.A. No.: N17C-03-1677 MAA

Dear Counsel:
        This is my decision on Kane Financial Services’ (“Kane”), Airamid Health

Services, LLC’s (“Airamid”), and Airamid Health Consulting, LLC’s (collectively,

“moving defendants”) motion for summary judgment in the above-referenced action.

A motion for summary judgment is properly granted against a party who fails to

make a showing sufficient to establish the existence of an element essential to its

case and on which it will bear the burden of proof at trial.1 For the reasons that


1
      Watson v. Taylor, 2003 WL 21810822, at *2 (Del. Aug. 4, 2003); see also
Tenneco Auto., Inc. v. El Paso Corp., at *3 (Del. Ch. Jan. 8, 2007) (“In order to
withstand a motion for summary judgment, a party is required to present some
follow, I conclude that plaintiff Encore Preakness, Inc. (“Encore”) has failed to

present evidence sufficient to support the elements of tortious interference with

contractual relations.   As such, the moving defendants’ motion for summary

judgment is granted.

   I.      Background2

   A. Facts

        Encore, a provider of medical therapy staffing to various skilled nursing and

rehabilitation care centers across the country, entered into therapy service

agreements (“TSAs”) with fourteen long-term, therapy care facilities (“Chestnut

Facilities”) owned by Chestnut Health and Rehabilitation Group, Inc. (“Chestnut”)

(collectively, “Chestnut Defendants”) on February 1, 2016.3 Pursuant to the TSAs,

Encore would provide therapy services to residents of each facility.4 The Chestnut

Defendants agreed to pay Encore in accordance with an agreed-upon rate schedule,




evidence, either direct or circumstantial, to support all of the elements of the
claim.”).
2
       The facts below are drawn from the pleadings and the evidence submitted by
the parties. See Super. Ct. Civ. R. 56(c). The evidence is viewed in the light most
favorable to Encore as the non-movant, who receives the benefit of all reasonable
inferences.
3
       Dkt. 1, Complaint (“Compl.”) ¶¶ 29-30, 34. Each of the TSAs contain nearly
identical terms and conditions. Compl. ¶ 35.
4
       Compl. ¶ 36.

                                          2
with payment in full for each of Encore’s invoices due on a net sixty-day basis.5

Kane and the Airamid entities were not parties to the TSAs.

      1. Chestnut Facilities’ Real Estate and Consulting Agreements

      Because Chestnut did not own the real estate at the Chestnut Facilities,

Chestnut, as the tenant, entered into a Master Lease and Security Agreement (the

“Lease”) with Ventas on March 19, 2014.6 As discussed below, Ventas later

assigned certain rights to Care Capital Properties (“CCP”) under the Lease, who

would become Chestnut’s landlord.7

      On the same date, each of the Chestnut Facilities entered into contracts with

Hybris CH Health Services LLC (“Hybris”), a consulting company, to assist with

the operational side of the nursing facilities. Hybris was to perform consulting

services, such as clinical and rehabilitation services, as well as human resources

tasks “as agent and on behalf of” each Chestnut Facility.8

      Under the Lease, Madison Health Services (“Madison”) was to purchase

services from Airamid and deliver them to Hybris under a services delivery

agreement.9 Hybris was then to deliver those services to each of the Chestnut



5
     Compl. ¶ 37.
6
     See Defendants’ Opening Brief in Support of their Motion for Summary
Judgment (“Def.’s Mot.”) Ex. 1.
7
     Def.’s Mot. Ex. 2 at KANE0002134 at Recital C.
8
     Def.’s Mot. Ex. 3 atKANE0001078 at preamble, § 3, Ex. B.
9
     Def.’s Mot. Ex. 1 at KANE0002032.

                                         3
facilities via its consulting agreements, as mentioned above.10 Certain employees of

Airamid, including the company’s CEO, Mel Beal, provided consulting and

management services directly to Hybris from 2014 through 2016.11

      Kane also entered into financial services contracts on March 19, 2014 with

the Chestnut Facilities to perform “back office” services on their behalf and at the

operators’ direction.12 Specifically, Kane performed, “as agent and on behalf of” the

Chestnut Facilities, services including general accounting, payroll, processing

invoices, and establishing payment terms “per Operator protocols.”13 Kane, like

Encore, was a vendor for the Chestnut facilities.14 No direct contractual relationship

was established between Encore and any of the moving defendants.

      2. Chestnut Facilities Face Default; Transition of Therapy Services
         Providers and Operators

      Before Encore entered into the TSAs, Accomplish Therapy, Inc.

(“Accomplish”) provided therapy services to the Chestnut Facilities.15 In 2015, the

Chestnut Facilities faced mounting concerns that they were generating inadequate




10
       Def.’s Mot. Ex. 1 at KANE0002032.
11
       Def.’s Mot. Ex. 26 at 19:3-9.
12
       Def.’s Mot. Ex. 4 at KANE0001519.
13
       Def.’s Mot. Ex. 4 at KANE0001519, 1541.
14
       The same is true of Airamid Health Services LLC and Airamid Health
Consulting, LLC (collectively, “Airamid entities”), as discussed above.
15
       Plaintiff’s Brief in Response to Defendants’ Motion for Summary Judgment
(“Pl.’s Opp.”) at 9.

                                          4
revenue to cover expenses and they ultimately defaulted on the Lease.16 On January

2, 2016, Chestnut, CCP, Hybris, Kane, and Madison Health Services entered into a

Confidential Settlement Term Sheet (the “Term Sheet”) whereby, among other

things, Kane and Hybris were to assist with transitioning the Chestnut Facilities to

“a new operator and/or tenant.”17 On January 7 and 8, 2016, Encore replaced

Accomplish as the therapy services provider under the TSAs.18

      On February 1, 2016, Encore began providing therapy services at the Chestnut

Facilities.19 On February 29, 2016, CCP20 and Chestnut executed a Transition and

Settlement Agreement (the “Transition Agreement”) whereby the management of

the Chestnut Facilities would be transferred to new operators.21 In March of 2016,

after the management transition, Encore continued to perform services at the

Chestnut Facilities under the new operators Northern Hills and Wachusetts.22




16
       Def.’s Mot. Ex. 7 at 89:5-91:22; see also Def.’s Mot. Ex. 2 at KANE0002134.
17
       Def.’s Mot. Ex. 9 at KANE0002096 at “Cooperation.”
18
       Def.’s Motion Ex. 13 at 105:19-106:3.
19
       Def.’s Mot. Ex. 18 at ENCORE0000584.
20
       The previous landlord of the facilities, Ventas, assigned its rights under its
leases with the Chestnut Facilities to CCP. Def.’s Mot. Ex. 1 at Recital C.
21
       Def.’s Mot. Ex. 2 at § 7. The Transition Agreement contains a waterfall
provision that describes the manner in which all available funds would be disbursed
by CCP through a waterfall provision, beginning first with payroll and then to
“Critical Vendors.” Id. at § 8.
22
       Def.’s Mot. Ex. 15 at 98:3-102:2.

                                         5
        3. Encore Invoices the Chestnut Facilities for February Services

        Encore first invoiced the Chestnut Facilities in the amount of $670,156.32 for

services performed in February on or about March 1, 2016.23 The invoicing took

place after the operations were formally transferred and after CCP took control of

Chestnut’s bank accounts and assets under the terms of the Transition Agreement.24

     B. Procedural Posture

        Encore filed its initial complaint on March 31, 2017.25 Kane, the Airamid

entities, and Deborah Howe, a co-defendant whose claims have since been dismissed

from the case, filed a motion to dismiss the complaint on June 19, 2017.26 On

November 11, 2017, Judge LeGrow dismissed the breach of contract and unjust

enrichment claims against Kane and the Airamid entities.27 The only claim that

remains against the moving defendants is tortious interference with contractual

relations. On August 5, 2020, Encore moved to the amend the complaint.28 The

Court denied Encore’s motion on August 26, 2020.29




23
      See Def.’s Mot. Ex 19 at ENCORE000635; see also Compl. ¶ 41.
24
      Def.’s Mot. Ex. 6 at 148:8-153:15; Ex. 7 at 139:17-142:13, 150:2-151:1; see
also Def.’s Mot. Ex. 2.
25
      See Dkt. 1.
26
      See Dkt. 29.
27
      See Dkt. 79.
28
      See Dkt. 158
29
      See Dkt. 161.

                                           6
           The moving defendants filed for summary judgment on October 30, 2020.30

Oral argument was held on December 15, 2020.31 On March 15, 2021, the Court

directed the parties to provide further briefing on the alleged breach of contract.32

The parties completed supplemental briefing on April 16, 2021.

     II.     Analysis

           Kane and the Airamid entities have moved for summary judgment pursuant

to Superior Court Rule of Civil Procedure 56(c). If there are no genuine, material

issues of fact, a party may obtain summary judgment if it is entitled to judgment as

a matter of law.33 “The role of a trial court ... is to identify disputed factual issues

whose resolution is necessary to decide the case, but not to decide such issues. In

discharging this function, the court must view the evidence in the light most

favorable to the non-moving party.”34 That said, “the non-moving party may not

rely on allegations or denials in the pleadings to create a material factual dispute.”35

“Once the moving party presents evidence that if undisputed would entitle it to

summary judgment, the burden then shifts to the opposing party to dispute the facts


30
      Dkt. 170.
31
      Dkt. 179.
32
      See Dkt. 187.
33
      Super. Ct. Civ. R. 56(c).
34
      Merrill v. Crothall-Am., Inc., 606 A.2d 96, 99 (Del. 1992) (citation omitted).
35
      Agiliance, Inc. v. Resolver SOAR, LLC, 2019 WL 343668, at *2 (Del. Ch. Jan.
25, 2019) (citing Fike v. Ruger, 754 A.2d 254, 260 (Del. Ch. 1999), aff’d, 752 A.2d
112 (Del. 2000)).

                                           7
by affidavit or proof of similar weight.”36 “Factual disputes that are immaterial as a

matter of law will not preclude summary judgment.”37

      Encore’s only remaining claim against defendants is for tortious interference

with contractual relations. Specifically, Encore alleges that the moving defendants

tortiously interfered with the TSAs by causing Chestnut to withhold payment to

Encore for its services. Under Delaware law, the elements of a claim for tortious

interference are: “(1) a contract, (2) about which defendant knew, and (3) an

intentional act that is a significant factor in causing the breach of such contract, (4)

without justification, (5) which causes injury.”38 Here, the critical question is

whether any of the moving defendants committed an intentional act that was a

significant factor in causing the breach of the TSAs. Defendants move for summary

judgment on the ground that Encore is unable to meets its burden regarding this

element.39


36
       Fleet Fin. Group, Inc. v. Advanta Corp., 2001 WL 1360119, at *1 n.4 (Del.
Ch. Nov. 2, 2001).
37
       WaveDivision Holdings, LLC v. Highland Cap. Mgmt., L.P., 49 A.3d 1168,
1175 (Del. 2012).
38
       Bhole, Inc. v. Shore Invs., Inc., 67 A.3d 444, 453 (Del. 2013) (citing Irwin &
Leighton, Inc. v. W.M. Anderson Co., 532 A.2d 983, 992 (Del. Ch. 1987)).
39
       Kane and the Airamid entities have also moved for summary judgment on the
ground that Encore cannot meet its burden under the fourth element of tortious
interference. For the reasons discussed below, the Court finds that Encore does not
meet its burden to prove the third element of tortious interference with contractual
relations, and will not address the fourth element. Additionally, though not the focus
of the Court’s decision, the Court observes that it has not, as a matter of law, ruled
that an underlying breach of contract occurred, another required element for a

                                           8
      The defendants argue that Encore has not satisfied the third element of a claim

for tortious interference because it failed to provide any evidence disputing either

that: (1) Kane was acting pursuant to its contractual obligations with CCP; and (2)

that it has not provided any evidence that the defendants’ actions were a significant

factor that resulted in a failure of payment to Encore under the TSAs on behalf of

either CCP or Chestnut.

      Encore, in opposition, claims that several of defendants’ actions constituted

intentional acts that were a significant factor in causing a breach of the TSAs, namely

that: (1) “[d]efendants improperly paid themselves, Accomplish Therapy, and other

affiliated entities over $900,000.00 from Chestnut’s accounts”40 (2) they “also failed

to secure a draw from the Chestnut credit line to satisfy Chestnut’s debts to Plaintiff

a critical vendor under the [Transition Service Agreement]”41 (3) “Kane quietly

altered the budget figures on the evening of February 29 to improperly reflect

$900,000.00 of payments for physical therapy services”42 and (4) that the defendants

“refused to respond to Plaintiff’s repeated requests for information and assistance

with payment of its invoices.”43


tortious interference with contractual relations claim. See, e.g., Choupak v. Rivkin,
2015 WL 1589610, at *20 (Del. Ch. Apr. 6, 2015), aff’d, 129 A.3d 232 (Del. 2015)
(“ Because there was no underlying breach, there was no tortious interference.”)
40
       Pl.’s Opp. at 17.
41
       Id. at 18.
42
       Id. at 19.
43
       Id. at 20.

                                          9
      These facts, however, prove to be immaterial for purposes of proving the

“intentional act” element of tortious interference on a summary judgment motion.

Under the TSAs, the earliest a breach could have occurred was May 1, 2016, as

invoice payments were due 60 days after submission.44 The defendants observe that

“Encore has proffered no facts to suggest that either the February 29, 2016 payments

caused CCP to breach the Encore contracts by May 1, or that Kane acted outside its

role as the back-office accounting provider.”45

      The Court agrees—viewing the record in the light most favorable to Encore,

there is nothing direct or circumstantial that shows that any of the moving

defendants’ actions resulted in a breach of contract by either CCP or Chestnut on

May 1, 2016. Instead, the record amounts to speculative allegations regarding

defendants’ conduct.46 The record is curiously devoid of any discovery from CCP,47

a non-party who is central to Encore’s tortious interference claim, and without

demonstrating any connection between the alleged breach by either CCP or Chestnut

and the moving defendants’ actions, Encore has not proffered evidence from which


44
       Compl. ¶ 42.
45
       Defendants’ Reply Brief in Support of their Motion for Summary Judgment
(“Def.’s Reply”) at 9.
46
       See Benefits Plus v. Mid-Atl. Health Sys., Inc., 862 A.2d 385 (Del. 2004)
(affirming grant of summary judgment because party presented unsupported
allegations and did not offer evidence to prove its claims or show a genuine dispute
of material fact).
47
       At oral argument, plaintiff’s counsel conceded that it was possible that
discovery could have been taken from CCP.

                                         10
any rational trier of fact could infer that it has proven the prima facie elements of its

case.

      III.   Conclusion

      For the foregoing reasons, the moving defendants’ motion for summary judgment

is granted.

         IT IS SO ORDERED.




cc:      Prothonotary




                                           11